Title: To Benjamin Franklin from ——— Chabaud and Other Favor Seekers, 23 August 1784
From: Chabaud, ——
To: Franklin, Benjamin


				
					During the months covered by this volume, Franklin continues to receive unsolicited appeals for favors or help of various kinds. We summarize here the letters to which no responses have been found, publishing the earliest request—from Chabaud—as an example. The descriptions are organized into three categories: letters soliciting positions with the United States, letters requesting assistance with financial affairs, and, finally, all others.
					Three of the four men seeking positions with the United States desire consulships. On September 8, Nicolas-Louis-Guillaume Lacoudrais proposes himself for a consulship in Honfleur, Normandy, where he is a merchant and served as the Swedish consul for nine years. The marquis de Benincasa, French consul general for Ancona and all other ports of the Papal States on the Adriatic, writes from Ancona on September 10. He has heard rumors that American ships will arrive that coming winter, and, unsure of how to respond to any captains’ inquiries, he consulted Castries, who directed him to welcome the ships as belonging to an allied power and to keep Franklin informed until Congress appointed its own consul. Benincasa recommends himself for this position, offering as qualifications the French court’s satisfaction with the service of his ancestors and Castries’ regard for him.
					
					The comte de Saint Léger, writing from Marseille, proposes himself for a consulship on December 1. On October 29, he had written to the comte d’Estaing, in whose regiment he once served, to ask him to sound out Franklin about this possibility. It would take Saint Léger only a short time to learn English. In addition to the comte d’Estaing, he can also refer Franklin to the maréchaux de France, under whom he served as lieutenant for fifteen years. As reward for his service as consul, he hopes to be awarded the Order of the Cincinnati, which several officers he knows have received. Enclosed with his letter is a lengthy “Eloge du Roi,” which he wrote the previous March and read to a select audience at the duc de Pilles’s. It contains lavish praise of the French king, Franklin, Congress, Washington, and the French commanders in America.
					Châtelain Hagoa, who writes from Paris on November 11, desires an audience with Franklin for two reasons. He has a manuscript that he has long wished to discuss, but various illnesses and injuries (which he details) intervened; he is now, however, on the way to recovery. Second, he is interested in an assignment on behalf of the United States, having served his apprenticeship (unspecified) in Cayenne.
					Appeals for help with financial matters, from inheritances to debts, remain common in Franklin’s mail. Charrin inquires on September 17 from Saint-Chamond about the fastest and safest way to receive reimbursement for a Pennsylvania loan office contract that he acquired in 1780, when Congress was borrowing money. The principal and interest were due in 1783. The contract is now in the hands of Raffaneau de L’Isle, a notary in Paris. If necessary, Charrin will ask the notary to convey the contract to Franklin. Charrin would be infinitely indebted to Franklin if he would send along with

his advice a recommendation to the treasurers of Congress to pay Charrin without delay.
					Hüe, a lawyer, writes from Paris on September 19. He begs Franklin for 50 écus so that his infirm mother can live with him. He trusts in Franklin’s discretion as much as in his kindness.
					Jean-Daniel Kerschner writes on November 5 from his native Landau, in the Palatinate, which he left twenty years ago to settle in Philadelphia. Last year, he returned to collect an inheritance of 2,000 imperial florins. In order to get the money, Kerschner had to conceal his residency in the United States and pretend that he intended to settle in Landau. In fact, Kerschner plans to return to Philadelphia as soon as possible. To avoid prosecution as an illegal emigrant, however, he is petitioning the French king for permission to emigrate and encloses a copy of that petition. Kerschner asks Franklin to support his request and ensure that it is granted without his having to go through the formal bureaucratic channels.
					Barboutin l’aîné writes from Bordeaux on November 18, recounting his misfortunes. As captain of the ship l’Harmonie, he sailed from Bordeaux in June, 1777, loaded with a rich cargo that he sold in America. Over the next three years he was paid in installments and in paper money issued by Congress, which depreciated rapidly. His ship was overtaken by the English, who sank the vessel and took him prisoner. His property in America was pillaged, burned or stolen. Barboutin’s last hope is that Franklin will agree to exchange his paper money for interest-yielding bonds, as French consul general Marbois advised in a letter to him of August 24, 1784. Castries, as well as Dudon père et fils, jointly procureur général du parlement de Bordeaux, is ready to vouch for Barboutin’s probity.
					
					Christine Marguerite Häberlin, née Luther, writes on December 4 from Frankfurt am Main. She reminds Franklin of his visit to her late father, Heinrich Ehrenfried Luther, in 1765 or 1766. If she is not mistaken, Franklin was accompanied by Mr. Zimmerman, the royal physician of the British court. She was not at home at the time, being already married, but heard about the visit from her father and her younger brother. That brother, now also deceased, had told her that Franklin had promised Luther to support his claims for compensation from Pennsylvania and Massachusetts for recruiting countless immigrants to those colonies. Negotiations regarding land promised to Luther in Massachusetts were disrupted by the war. With peace restored, Häberlin and her siblings request Franklin’s help in finally obtaining their father’s recompense. She asks Franklin to direct his answer to her husband, who will act as the family’s representative.
					On December 8, Joseph Fichet writes from Saint-Malo. In 1778 he outfitted the ship Sartine, under the command of C. Rouxel, for a voyage to the United States. Rouxel sold the cargo in Charleston

and in April, 1779, invested part of the proceeds (13,800 dollars) in loan office certificates for three years at 6 percent interest. In April, 1783, Fichet expected to receive the principal and interest and sent his certificates and a power of attorney to Florian-Charles Mey, a Charleston merchant. However, Mey has been unable to obtain even the interest, because Congress reportedly has not yet paid anything. Fichet asks Franklin to write on his behalf to Robert Morris and prevent an injustice, given that Fichet lost much of his outlay, despite the success of that particular voyage.
					Sometime around January 1, as he sends Franklin New Year’s wishes, Havet, a priest of the parish Saint-Valois, in Montreuil-surmer, seeks aid for a poor widow. He encloses extracts from the parish records of Neuville, near Boulogne-surmer, certified on October 24, 1784, attesting to the following information: that a Scot named Benjamin Forbes served in the Irish Brigade of France and retired as a chevalier de Saint-Louis with the brevet of captain and an annuity of 100 pistoles; that he married Elizabeth Sterling, also Scottish, in 1777; and that the couple had two children. Forbes died in 1783, and his widow and children live in Havet’s parish. Their misery is extreme; she is without a pension or any other income, and unless they receive assistance they will die of hunger. Benjamin Forbes stood to inherit money from his nephew, John Forbes, who died in Jericho, in America, on February 25, 1775; Havet encloses a copy of the will. Would Franklin send it to the governor of Jericho, and try to obtain something for the widow and her children? While waiting for an answer, would he also use his influence with the king or other officials to help the Forbes family? Havet could send a memoir describing their misery.
					New Year’s wishes are also conveyed by the baron de Gonneville, who writes from Paris on January 1. He joins the rest of the French nation in paying homage to Franklin’s virtues and wisdom and wishing him a long and prosperous life.
					
					Also around January 1, the abbesse Marie du Saint Esprit of L’Avé Maria de Paris sends her annual letter assuring Franklin of her gratitude, and asking for a charitable donation to her convent, which has become insolvent. Another annual request for charity, this one a printed form, comes from Mme Le Veillard and the parish priest of Passy, who invite Franklin to attend the assemblée de charite to be held on August 29, 1784.
					Johann Wilhelm Barth and Philipp Jacob Schuster write on February 1 in German from Edenkoben, in Rhineland-Palatinate. They plan to travel to Philadelphia to claim the inheritance of Philipp Jacob’s uncle Jacob, who died in Pennsylvania. They humbly request Franklin’s advice and support.
					Grandjean de Flevy, who writes from Paris on February 5, needs help recovering a sum of money. A few days before Rochambeau’s army left Boston in December, 1782, Grandjean de Flevy, then secretary of the army’s general staff, received a letter from John Carter, printer and postmaster in Providence, asking him to help find the owner of a packet containing eight guineas that was found in an encampment near Hartford, Connecticut. The owner turned out to be a Sergeant Fourier of the Bourbonnois regiment. Grandjean de Flevy advanced Fourier the money and notified Carter, but had to return to France before receiving a response. In the fall of 1783 he wrote again to Carter to send the money to him through Franklin. Grandjean de Flevy wants to know whether Carter might have written to Franklin in the matter and, if not, whether Franklin could help him recover his advance.
					La Grave, a cavalry captain who writes from Paris on February 22, has only three paper dollars, which no bank in Paris will exchange. His French currency, 8,000 livres, has been stolen by a man who ran off to Guadeloupe. Could Franklin please help him in this moment of

distress? La Grave is already indebted to Franklin for recommendations he received for an ill-fated voyage to America on the Marquis de Lafayette, which was captured and brought into Scotland, where he remained for a long time.
					Finally, we turn to the other, miscellaneous requests. J. S. Blanquet has come to Paris, from whence he writes on March 1, because his parents disowned him for refusing to become a priest. He prefers to write poetry and has already penned two plays. Could Franklin become his second father and patron? Blanquet would be happy to bring his small talents to America. His late brother fought in the war.
					On October 11, Veillon de Boismartin, a conseiller du Roi and officer of the admiralty of Poitou, writes from Les Sables-d’Olonne with a personal story that he believes will demonstrate why Franklin ought to support him for membership in the Society of the Cincinnati. On July 24, 1780, the American ship Whim, Capt. Conklin, wrecked off the coast of Poitou. With his customary zeal, Veillon de Boismartin helped secure the safety of the forty-four people on board and rescued and dried the waterlogged mail, some of which was addressed to Franklin and the French court. He hopes that this service will entitle him to join the class of “meritants” and awaits Franklin’s decision.
					Jean Rousseau writes on December 24 from London because he never received a response to his respectful request to Congress. He fears that the reaction might not have been favorable or that the appeal has miscarried. Considering, on the one hand, Franklin’s

protection and the unparalleled glory of the United States, and, on the other hand, his own critical situation, Rousseau remains convinced that his nephew, who delivers this letter, will return with good news. He has in mind a particular reward from Congress, which he proposed to Monsieur Grand, who will explain it to Franklin.
					The meaning of a letter by Surges, dated December 29, is obscured by his idiosyncratic spelling and indistinct hand. Writing from New Orleans, Surges hopes that Franklin has been in good health since he saw him during his trip to Paris in May and July, 1782. At that time, Franklin told Surges about the brothers “John,” one of whom owed Franklin money. Both brothers are fine, and Franklin’s debtor is now in South Carolina. Surges goes on to complain about the lack of specie in the colony of Louisiana, all of which goes either to the troops or to royal officials, while other residents are forced to barter for provisions. He would make every effort to go to New York, but no American ships are allowed to enter Louisiana. It remains unclear how he wanted Franklin to help him.
					On January 31 Urbain-René-Thomas Le Bouvyer Desmortiers, maître des requêtes at the financial court of Nantes, writes from Paris with a question that had been posed to him by his brother-in-law, Captain Bidé de Chavagnes, who, when commander of the French frigate Sensible, carried La Luzerne and John Adams to New England and later carried Adams back to France. The captain wishes to know if Adams is still in Europe and, if so, his address. Le Bouvyer Desmortiers, unable to find this information elsewhere, now turns to Franklin, pleased to be able to pay homage to the man of genius who enlightened the eighteenth century and brought liberty to his country.
					
					On March 4 Perrot de Chezelles, directeur général du bureau royal de la correspondance, forwards a now-missing memoir on behalf of ten Americans, who request Franklin’s support in dealing with “Monsieur L’amiral.”
				
				
					
						à Paris le 23 août 1784.
					
					Chabaud habitant de St. Domingue suplie Son Excellence Monsieur Francklin, Ministre Plénipotentiaire des Provinces unies de l’Amérique, de vouloir bien penser à lui; et comme son depart pour St. Domingue approche, de l’autoriser a solliciter, pour une plus prompte expedition, auprés de Monsieur Barcklai, les renseignemens demandés, si son Excellence trouve qu’il n’y ait point d’inconvenient.
					
						M. Chabaudrue St. jean de Beauvais
					
				
			 
				Notation: Chabaud 23 Août 1784
			